PER CURIAM.
Affirmed. See 1500 Coral Towers Condo. Ass’n, Inc. v. Citizens Prop. Ins. Corp., 112 So.3d 541, 544-45 (Fla. 3d DCA 2013) (“Although the issue of whether an insured has overcome the presumption of prejudice caused by late notice is generally reserved for the trier of fact, it is appropriately raised on summary judgment where, as in this case, the insured fails to present evidence sufficient to rebut the presumption.”); Hope v. Citizens Prop. Ins. Corp., 114 So.3d 457, 460 (Fla. 3d DCA 2013) (holding conclusory affidavits filed in response to summary judgment motion failed “to rebut the presumption of prejudice to Citizens where the passage of time has rendered Citizens unable to determine exactly what current damage is directly attributable to Hurricane Wilma, and thus a covered loss”).